Citation Nr: 1608835	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  15-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the bilateral hands and feet (claimed as residuals of cold injuries to the hands and feet).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from October 1950 to October 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In appealing the August 2013 rating decision, the Veteran, in February 2014, elected the Decision Review Officer (DRO) review process.  See February 2014 Notice of Disagreement. Later in March 2015, a St. Louis Regional Office DRO Officer conducted a de novo review and issued a statement of the case, which continued the denial of this claim.  See March 2015 Statement of the Case.  A timely VA Form 9 was received in March 2015. 

In the March 2015 VA Form 9, the Veteran waived a hearing on the appeal.  See March 2015 VA Form 9.  This appeal is now properly before the Board for appellate consideration.

In November 2015, the Board remanded this matter for further evidentiary development.  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A.    § 5103A; 38 C.F.R. § 3.159(c).

In the prior November 2015 remand, the Board requested that the Veteran be scheduled for a VA examination to ascertain whether the DJD of the bilateral hands and feet is causally or etiologically due to service, or had an onset during service, or began within one year of discharge from service.  In so opining, the examiner was asked to discuss the lay statements submitted on behalf of the Veteran by his family members and friends, which noted the Veteran's post-service symptomatology related to cold weather exposure during the Korean War.  See March 2012 Veteran's Daughter's Lay Statement; February 2012 Veteran's Friend's Lay Statement; February 2012 Veteran's Youngest Stepson's Lay Statement; February 2012 Veteran's Brother's Lay Statement; February 2012 Veteran's Oldest Stepson's Lay Statement.  The examiner opined that the Veteran's DJD of the bilateral hands and feet was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She reasoned that the Veteran was without chronicity of symptoms for DJD of the bilateral hands and feet while in the military.  The examiner continued to state that the Veteran was also without a diagnosis of DJD of the bilateral hands and feet while in the military or within one year of discharge from service.  The examiner further stated that the Veteran served in the military from age 22 to 24 and it was highly unlikely he developed DJD of the bilateral hands and feet during this time.  She concluded that the Veteran's DJD of the hands and feet are expected radiographic findings in an individual of the age of 85 (age at the time of examination), which is attributable to normal wear and tear on the joints.

While the Board appreciates the examiner's opinion, the examiner did not fully address the questions posed by the Board.  The Veteran's lay statements, as well as, the buddy statements are competent to give evidence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the examiner noted that there was no objective evidence of DJD of the bilateral hands and feet in the service treatment records, the examiner did not address the Veteran's lay statements and the buddy statements regarding the history and chronicity of symptomatology since service.  Thus, the Veteran's claims file should be returned to the examiner for an addendum that addresses the above, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file, to include a copy of this remand, to the December 2015 VA examiner for an addendum opinion.  If the examiner who drafted the December 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.    The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

2. Following a review of the claims file, the reviewing examiner is asked to furnish comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's degenerative joint disease of the bilateral hands and feet is causally or etiologically due to service, or had an onset during service, or began within one year of discharge from service. 

In so opining, the VA examiner must discuss the lay statements submitted on behalf of the Veteran by his family members and friends, which noted the Veteran's post-service symptomatology related to cold weather exposure during the Korean War. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




